DETAILED ACTION
	The amendment filed on 10-4-2021 is acknowledged. Claims 1, 9 and 12 have been amended. Claims 2-8 and 13 have been canceled. Claims 14 and 15 have been added. Claims 1, 9-12 and 14-15 are pending and currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 8-17-2021 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Priority
Acknowledgment is made of applicant's claim for priority. However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119 (e) as follows:

It should be noted that the amendment to the specification was insufficient to overcome this objection as the current status of the priority application is still missing.

Objections Withdrawn
	The objection to the specification for containing obvious typographical errors in paragraphs [0004] and [0029] is withdrawn in light of the amendment thereto.
	The objection to the specification for containing an embedded hyperlink and/or other form of browser-executable code in paragraphs [00342], [00415], [00440], [00464], [00485], [00506], [00527], [00548], [00573], [00591], [00613] and [00688] is withdrawn in light of the amendment thereto.
	The objection to claim 1 for having an improper recitation of genus/species is withdrawn in light of the amendment thereto.
The objection to claim 2 for having an improper recitation of genus/species is withdrawn. Cancellation of said claim has rendered the object moot.
The objection to claim 3 for having an improper recitation of genus/species is withdrawn. Cancellation of said claim has rendered the object moot.
The objection to claim 4 for having an improper recitation of genus/species is withdrawn. Cancellation of said claim has rendered the object moot.
The objection to claim 5 for having an improper recitation of genus/species is withdrawn. Cancellation of said claim has rendered the object moot.

The objection to claim 7 for having an improper recitation of genus/species is withdrawn. Cancellation of said claim has rendered the object moot.
The objection to claim 9 for having an improper recitation of genus/species is withdrawn. Cancellation of said claim has rendered the object moot.
The objection to claim 13 for having an improper recitation of genus/species is withdrawn. Cancellation of said claim has rendered the object moot.
The objection of claims 2-8, 12, and 13 under 37 CFR 1.75 as being a substantial duplicate of claim 1 is withdrawn in light of the amendment to claim 12 and the cancellation of claims 2-8 and 13.

Objections Maintained
The objection to claim 10 for having an improper recitation of a genus name is maintained. Proper recitation requires that genus/species names be italicized. 
The objection to claim 12 for having an improper recitation of a genus name is maintained. Proper recitation requires that genus/species names be italicized. 

Claim Rejections Withdrawn
	The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…wherein the isolated Bacillus strain is selected from the group consisting of: Bacillus 1104, Bacillus 1781, Bacillus 747, Bacillus 1541, Bacillus 1999, and Bacillus 2018.” is withdrawn in light of the amendment thereto.
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the term “about” is withdrawn in light of the amendment thereto.
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the term “about” is withdrawn. Cancellation of said claim has rendered the rejection moot.

Claim Rejections Maintained
35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9-12, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter for the reasons set forth in the previous Office action in the rejection of claims 1-8 and 12-13. Cancellation of claims 2-8 and 13 has rendered the rejection moot. The claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural phenomenon without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes, the claims recite products.
With respect to step (2A)(1) The claims recite a natural phenomenon i.e. a naturally occurring product (strains of Bacillus subtilis). "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomenon, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Claim 1 is independent.
The natural phenomena recited in claim 1:
A composition comprising strains of Bacillus subtilis, which has the intended function of reducing clostridium in a digestive system of a ruminant.
	With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that natural phenomena into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the judicial exception is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exception, the claim fails to integrate the exception into a practical application (MPEP 2106.04(d).III).
	Claim 1 recites no other elements, and are directly drawn to naturally occurring Bacillus subtilis strains with the asserted ability to reduce Clostridium in the digestive system of a ruminant. 
	Claims 9-10, 12 and 14 recite additional limitations to the form of the natural phenomena be it a particular concentration, lyophilized, or powdered forms of the Bacillus subtilis isolates. These aspects of form can be applied to any bacterial isolate.  The concentration of an isolate does not change any structure or function of the isolate itself.  It refers to how many "cell forming units" are present in a given liquid, powder, or frozen aliquot containing the isolate.  Similarly lyophilizing or drying a bacterial isolate to a powder does not change any structural or functional aspect of the bacterial isolate itself.  It is routinely performed for routine administration or storage of bacterial isolates.
Claims 11 and 14-15 recite the additional non-natural limitations of a carrier or a cryoprotectant. Carriers and cryoprotectants are added to bacterial isolates to make administration or storage of the bacterial isolate easier for the user, and does not affect any of the structural or functional characteristics of the isolate.
	The claims do not provide a particular additional limitation which practically applies the natural phenomena recited in the claims. To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception. The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.06(b)) 	
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that judicial exception into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	Claim 1 does not provide any additional non-natural additional limitations which provide a specific inventive concept. Claim 1 only recites the characteristics of a Bacillus isolate, and the ability to reduce Clostridium in the digestive system of ruminants. Naturally occurring Bacillus subtilis strains were known in the prior art to reduce Clostridium in the digestive systems of ruminants as shown by Teo et al. (Applied and Environmental Microbiology, Vol. 71 No. 8, pages 4185-4190). Teo et al. sets forth that Bacillus subtilis is often used in the feed industry, to increase and maintain beneficial bacteria in the intestines. In addition, characteristics of positive changes in intestinal microflora, recovery from diarrhea, enhanced body weight gain and feed efficiency in the hosts were observed when fed Bacillus subtilis. With respect to the claims, Teo et al. discloses that an isolate of a naturally occurring strain of Bacillus subtilis (PB6) was found to possess an anti-clostridial factor that could inhibit Clostridium perfringens in the digestive system. As such, the claimed composition does not recite any markedly different characteristics than those in naturally occurring isolates of Bacillus subtilis, and this asserted functional characteristic was routine, well understood and conventional in the art of Bacillus isolates.  
	Claims 1, 9-10, and 12 recite additional limitations to the form of the natural phenomena be it a particular concentration, lyophilized, or powdered forms of the Bacillus subtilis isolates.
	Claims 11, and 14-15 recite the additional non-natural limitations of a carrier or a cryoprotectant.
	These limitations are not equivalent to additional limitations found by the courts to provide significantly more in MPEP 2106.06, including: "iv. Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c));" 
	The concentration of a bacterial isolate, or its reduction to powdered form by lyophilization do not change the bacterial cells themselves into any other thing.  The structural and functional aspects of the cells of the isolates themselves remain the same, as evidenced by the ability to produce active cell culture isolates from previously lyophilized samples (Teo et al.).  
	"Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (see MPEP § 2106.05(d))" 
	Additional limitations to conventional (unnamed) carriers, or cryoprotectants, or to concentration limitations are completely routine, and conventional in the art of microbiology. These elements are highly generically described, and offer no specific interaction with the isolated bacterial strains themselves.  They do not affect the structural or functional characteristics of the isolates.  They are merely convenient formulations of bacterial isolates for use in a myriad of microbiological processes. Teo et al. provides carriers for the bacterial isolate such as TSBYE broth (materials and methods, p4186, first column). Teo et al. also provides cryoprotectants for the isolates such as a 40% glycerol solution for storing the isolates at -80⁰C (materials and methods, p4186, first column). Teo et al. provides Bacillus subtilis isolate samples at a variety of concentrations, or colony forming units, depending on the situation (materials and methods, p4186). Teo et al. provides powdered, or lyophilized formulations of the naturally occurring Bacillus subtilis strain PB6 in preparation for MS/MS analysis (materials and methods, p 4186, second column). As such these are all routine, well understood and conventional limitations in the art of microbiology.
	In combination, the naturally occurring Bacillus subtilis strains, with the asserted function of reducing Clostridium in the digestive system of ruminants, at various concentrations, or in various forms, does not provide a specific inventive concept. No element of the claims provide any non-routine or nonconventional limitations. The claims do not provide any clearly claimed improvement. They do not effect a transformation of matter. They do not require a specific machine, nor do they improve any technology. As such the claims fail to meet the requirements for eligibility under 35 USC 101.
The claims have all been examined to identify the presence of one or more judicial exceptions. Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application. Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions. Individually, the limitations of the claims and the claims as a whole have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Applicant arguments:
	With respect to applicant's arguments that the rejection should be withdrawn under 35 USC 101, because the claims list the intended use, or intended function of "specifically inhibiting clostridium in a ruminant" these arguments are not persuasive. The actual limitation recited in the claims is "for use in reducing a Clostridium in a digestive system of a ruminant" which is not necessarily equivalent. Regardless, the reduction or inhibition of Clostridium was well known to be a characteristic of some naturally occurring Bacillus subtilis strains, as evidenced by Tao et al. The claimed compositions have no claimed characteristics which differ from naturally occurring isolates. The only "differing" characteristic appears to be the laboratory strain designation, which is a secretarial description for identifying the strain in laboratory experiments and a name does not confer any special properties, characteristics or actions upon the isolate itself.  
With respect to Applicant's arguments that the intended use of inhibiting Clostridium occurs only at a specific concentration, the concentration of the Bacillus does not cause the inhibition- it is the Bacillus cells themselves which cause the reduction in Clostridium. The concentration in any given aliquot or sample of a bacterial isolate is completely in the hands of the researcher, and performed by routine processes. 
	With respect to applicant's arguments regarding various aspects of the inhibition of clostridium or reduction of clostridium, those arguments are not germane to the claimed compositions. Initially, no specific level of inhibition (or reduction) is required in the claim. No evidence is provided by Applicant to support the various arguments regarding how ideal laboratory conditions, or concentration protocols, or naturally occurring levels of Bacillus have any relevance to compositions comprising Bacillus subtilis isolates.  All of the arguments regarding the inhibitory properties are intended use limitations, and irrelevant to the discussion of markedly different characteristics. Applicant fails to provide any evidence that the compositions themselves are different from naturally occurring Bacillus subtilis.
	Further, with respect to the arguments regarding the alleged improvement, it is unclear that the independent claims recite all the necessary and sufficient characteristics required to distinguish the claimed compositions from the naturally occurring isolates of the prior art.
MPEP 2106.05(a) states: “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem ora particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773F.3d at 1259, 113 USPQ2d at 1107.”
	The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments, supported by necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.” Applicant’s arguments cannot take the place of evidence.


New Grounds of Rejection
Claims 1, 9-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

It is apparent that the bacterial strains represented by the NRLL accession numbers, B-67257, B-67258, B-67259, B-67260, B-67318 and B-67261 are required in order to practice the invention. Specifically, it is noted that claim 1 recites deposited material and that claims 9-12 and 14-15 depend from the claim reciting deposited material The deposit of biological organisms is considered by the Examiner to be necessary for the enablement of the current invention (see 37 CRF 1.808(a)). The examiner acknowledges the deposit of organisms under the NRLL accession numbers, B-67257, B-67258, B-67259, B-67260, B-67318 and B-67261 in partial compliance with this requirement. However, said deposits are not in full compliance with 37 CFR 1.803-1.809.
If the deposit is made under terms of the Budapest Treaty, then an affidavit or declaration by Applicants or person(s) associated with the patent owner (assignee) who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808.
If a deposit is not made under the terms of the Budapest Treaty, then an affidavit, or declaration by Applicants or person(s) associated with the patent owner (assignee) who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the following criteria have been met:
1) during the pendency of the application, access to the deposit will be afforded to one determined by the Commissioner to be entitled thereto;
2) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent; and
3) the deposits will be maintained for a term of at least thirty (30) years from the date of the deposit or for the enforceable life of the patent or for a period of at least five (5) years after the most recent request for the furnishing of a sample of the deposited material, whichever is longest; and 
4) a viability statement in accordance with the provisions of 37 CFR 1.807; and
5) the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.

	In addition, the identifying information set forth in 37 CRF 1.809(d) should be added to the specification.  See 37 CFR 1.803 – 1.809 for additional explanation of these requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9-12 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5 and 7-9 of U.S. Patent No. 10,834,942. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-31 of ‘942 teaches a composition comprising Bacillus subtilis 1104; additionally claim 2 of ‘942 teaches that the composition comprises a carrier; claim 5 of ‘942 teaches that the composition comprises a DFM;; claim 7 of ‘942 teaches that the composition comprises 104-109 CFU/g bacillus strain of feed; claim 9 teaches that the composition inhibits E.coli in gastrointestinal tract of a swine (an inherent characteristic of the bacteria). Therefore, claims 1-2, 5 and 7-9 of ‘942 renders obvious claims 1, 9-12 and 14-15 of the instant claims.

Claims 1, 9-12 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-17 of copending U.S. Application No. 16/043,610 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9-12 and 14-15 of ‘672 teaches a DFM composition comprising Bacillus subtilis strains 747, 1104, 1541, 1781, 2018 and 1999; additionally claim 4 of the copending application teaches that the composition comprises a carrier; claim 7 of the copending application teaches that the strain is a powdered lyophilized strain with a cryoprotectant disposed therein. Further, given that the copending claims teach Bacillus subtilis in spore form, a carrier, a cryoprotectant disposed in powdered lyophilized strain, respectively, it would have been obvious to a skilled artisan to combine the feature of spore, carrier and powdered lyophilized strain with a cryoprotectant disposed therein in one composition.  Therefore, claims 1 and 3-17 of U.S. Application No. 16/043,610 renders obvious claims 1, 9-12 and 14-15 of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        January 25, 2022